



Exhibit 10.3
Form of Split-Off Tax Sharing Agreement


















TAX SHARING AGREEMENT
BETWEEN
LIBERTY INTERACTIVE CORPORATION
AND
GCI LIBERTY, INC.








--------------------------------------------------------------------------------










TABLE OF CONTENTS


 
 
 
Page
SECTION 1.
Definition of Terms.
1
 
 
 
SECTION 2.
Allocation of Tax Liabilities, Tax Benefits and Certain Losses.
13
 
 
 
 
 
2.1
Liability for and the Payment of Taxes
13
 
2.2
Allocation Rules
14
 
 
 
 
SECTION 3.
Preparation and Filing of Tax Returns.
18
 
 
 
 
 
3.1
Combined Returns
18
 
3.2
Separate Returns
18
 
3.3
Provision of Information
18
 
3.4
Special Rules Relating to the Preparation of Tax Returns
19
 
 
 
 
SECTION 4.
Tax Payments.
20
 
 
 
 
 
4.1
Payment of Taxes to Tax Authority
20
 
4.2
Indemnification Payments
20
 
4.3
Payments for Tax Refunds and Tax Benefits
20
 
4.4
Interest on Late Payments
21
 
4.5
Initial Determinations and Subsequent Adjustments
21
 
4.6
Tax Consequences of Payments
22
 
 
 
 
SECTION 5.
Assistance and Cooperation.
22
 
 
 
 
 
5.1
Cooperation
22
 
 
 
 
SECTION 6.
Tax Records.
22
 
 
 
 
 
6.1
Retention of Tax Records
22
 
6.2
Access to Tax Records
22
 
6.3
Confidentiality
23
 
6.4
Delivery of Tax Records
23
 
 
 
 
SECTION 7.
Restrictions on Certain Actions of Distributing and Splitco; Indemnity.
23
 
 
 
 
 
7.1
Restrictive Covenants
23
 
7.2
Distributing Indemnity
24
 
7.3
Splitco Indemnity
25
 
7.4
Scope
25
 
7.5
Notices of Tax Contests
25
 
7.6
Control of Tax Contests Generally
25
 
7.7
Cooperation
26
 
7.8
Joint Claims
26
 
7.9
Other Claims
26
 
 
 
 



i

--------------------------------------------------------------------------------





SECTION 8.
General Provisions.
27
 
 
 
 
 
8.1
Termination
27
 
8.2
Predecessors or Successors
27
 
8.3
Expenses
27
 
8.4
Governing Law; Jurisdiction
27
 
8.5
Waiver of Jury Trial
27
 
8.6
Notices
28
 
8.7
Counterparts
28
 
8.8
Binding Effect; Assignment
28
 
8.9
Severability
29
 
8.10
Amendments; Waivers
29
 
8.11
Effective Date
29
 
8.12
Change in Law
29
 
8.13
Authorization, Etc
29
 
8.14
No Third Party Beneficiaries
29
 
8.15
Entire Agreement
29
 
8.16
No Strict Construction; Interpretation
30
 
8.17
Headings
30
 
8.18
Assignment of Rights under the LEXE Tax Sharing Agreement
30
 
8.19
Assignment of Rights under the CHUB Tax Sharing Agreement
30
 
8.20
Assignment of Rights under LTRIP Tax Sharing Agreement
31







ii

--------------------------------------------------------------------------------








TAX SHARING AGREEMENT
THIS TAX SHARING AGREEMENT (this “Agreement”) is entered into as of [____],
between Liberty Interactive Corporation, a Delaware corporation
(“Distributing”), and GCI Liberty, Inc.,1 an Alaska corporation (“Splitco”).
Unless otherwise indicated, all “Section” references in this Agreement are to
sections of this Agreement.
RECITALS
WHEREAS, the Board of Directors of Distributing has determined that it would be
appropriate and desirable for Distributing to separate the Splitco Business from
the Distributing Business;
WHEREAS, immediately following the Contribution, Distributing will own an amount
of Splitco Stock that constitutes “control” of Splitco within the meaning of
Section 368(c) of the Code;
WHEREAS, following the Contribution, Distributing intends to distribute its
entire interest in the stock of Splitco to the holders of Liberty Ventures
Common Stock in exchange for their shares of Liberty Ventures Common Stock in
what is intended to qualify as a tax-free transaction described under Sections
368(a)(1)(D), 355 and 361 of the Code (the “Distribution”);
WHEREAS, the parties set forth in the Reorganization Agreement the principal
arrangements between them regarding the separation of the Splitco Business from
the Distributing Business; and
WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for Taxes and credits for Tax Benefits arising prior
to, as a result of, and subsequent to the Distribution, and to provide for and
agree upon other matters relating to Taxes.
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, and intending to be legally bound hereby,
Distributing and Splitco hereby agree as follows:



SECTION 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings:


“2014 Reattribution and Dividend” means the reattribution of assets and
liabilities between Distributing’s Interactive Group and Ventures Group effected
on October 3, 2014 and the distribution of shares of Liberty Ventures Common
Stock to holders of Liberty Interactive Common Stock effected on October 20,
2014.
“2029 Exchangeables” means the 4% Exchangeable Senior Debentures due 2029 issued
by Liberty LLC.
“2030 Exchangeables” means the 3.75% Exchangeable Senior Debentures due 2030
issued by Liberty LLC.
_________________________
1Name of General Communication, Inc. to change to GCI Liberty, Inc. before
agreement is executed.


1

--------------------------------------------------------------------------------





“2031 3.25% Exchangeables” means the 3.25% Exchangeable Senior Debentures due
2031 issued by Liberty LLC.
“2031 3.5% Exchangeables” means the 3.5% Exchangeable Senior Debentures due 2031
issued by Liberty LLC.
“2043 Exchangeables” means the 0.75% Exchangeable Senior Debentures due 2043
issued by Liberty LLC.
“2046 Exchangeables” means the 1.75% Exchangeable Senior Debentures due 2046
issued by Liberty LLC, and “2046 Exchangeable Debenture” means a single
debenture that is a 1.75% Exchangeable Senior Debenture due 2046 issued by
Liberty LLC having an original principal amount of $1,000.00.
“Adjusted Issue Price” means the adjusted issue price, as determined pursuant to
Treasury Regulations Section 1.1275-4(b)(7)(ii), of a 2046 Exchangeable
Debenture, taking into account any adjustments pursuant to the Closing
Agreement.
“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person. For the avoidance of doubt, (x)
no member of the Splitco Group will be treated as an Affiliate of any member of
the Distributing Group; and (y) no member of the Distributing Group will be
treated as an Affiliate of any member of the Splitco Group.
“Aggregate Market Capitalization” means the sum of the Interactive Market
Capitalization and the Ventures Market Capitalization.
“Applicable 2046 Exchangeables Tax Benefits Amount” has the meaning set forth in
Section 4.3(d)(ii).
“Agreement” has the meaning set forth in the preamble hereof.
“Auto Conversion” has the meaning given to such term in the Reorganization
Agreement.
“business day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York City, New York or London, England are
authorized or required by law or executive order to close.
“CHUB” means CommerceHub, Inc., a Delaware corporation.
“CHUB Distribution” means the “Distribution” (as defined in CHUB Tax Sharing
Agreement).
“CHUB Opinion” means the opinion delivered by Baker Botts L.L.P. to Distributing
in connection with the CHUB Distribution to the effect that the CHUB
Distribution will qualify as a tax-free transaction described under Section 355
of the Code to Distributing and the holders of Liberty Ventures Common Stock
(except with respect to the receipt of cash in lieu of fractional shares).
“CHUB Tax Materials” means (i) the representation letters delivered to Baker
Botts L.L.P. in connection with the delivery of the CHUB Opinion, and (ii) any
other materials delivered by Distributing, CHUB and others in connection with
the rendering by Baker Botts L.L.P. of the CHUB Tax Opinion.


2

--------------------------------------------------------------------------------





“CHUB Tax-Related Losses” mean any Losses resulting from the failure of (i) the
“Restructuring” (as defined in the CHUB Tax Sharing Agreement) to qualify in
whole for nonrecognition of income, gain and loss for U.S. federal income tax
purposes to Distributing, CHUB, “Old CommerceHub” (as defined in the CHUB Tax
Sharing Agreement), and the holders of stock of “Old CommerceHub” (as defined in
the CHUB Tax Sharing Agreement) (in each case, except with respect to the
receipt of any cash in connection therewith), or (ii) the CHUB Distribution to
qualify in whole for nonrecognition of income, gain and loss for U.S. federal
income tax purposes to Distributing, CHUB, each of their respective Subsidiaries
at the “Effective Time” (as defined in the CHUB Tax Sharing Agreement), and the
holders of Liberty Ventures Common Stock that received stock of CHUB in the CHUB
Distribution (except with respect to the receipt of cash in lieu of fractional
shares).
“CHUB Tax Sharing Agreement” means the Tax Sharing Agreement dated as of July
22, 2016, by and among Distributing and CHUB.
“CHUB Transaction Taxes” means any Taxes resulting from the “Restructuring” (as
defined in the CHUB Tax Sharing Agreement) and the CHUB Distribution.
“Closing Agreement” means the Closing Agreement on Final Determination Covering
Specific Matters on Form 906-c relating to the 2046 Exchangeables that was
entered into in May 2017 by and among Distributing and its Subsidiaries and the
Commissioner of Internal Revenue.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor law.
“Combined Return” means (i) with respect to any Tax Return for a Tax Year
beginning on or before the Distribution Date, any Tax Return that includes Tax
Items of both the Distributing Business and the Splitco Business, determined in
accordance with the allocation rules of Section 2.2, and (ii) with respect to
any Tax Return for a Tax Year beginning after the Distribution Date, any Tax
Return that includes one or more members of the Distributing Group and one or
more members of the Splitco Group.
“Company” means Distributing or Splitco, as the context requires.
“Compensatory Equity Interests” means options, stock appreciation rights,
restricted stock, restricted stock units or other similar rights with respect to
the equity of any entity that are granted on or prior to the Distribution Date
in connection with employee, independent contractor or director compensation
(including, for the avoidance of doubt, options, stock appreciation rights,
restricted stock, restricted stock units or other similar rights issued in
respect of any of the foregoing by reason of the Distribution or any subsequent
transaction).
“Contribution” has the meaning given to such term in the Reorganization
Agreement.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.
“Disclosing Party” has the meaning set forth in Section 6.3.
“Distributing” has the meaning set forth in the preamble hereof.


3

--------------------------------------------------------------------------------





“Distributing Acquired Subsidiary” has the meaning set forth in Section 2.2(n).
“Distributing Business” means, (i) with respect to any Tax Year (or portion
thereof) ending at or before the Effective Time, the assets, liabilities and
businesses of Distributing and its Subsidiaries (other than the Splitco
Business); and (ii) with respect to any Tax Year (or portion thereof) beginning
after the Effective Time, the assets, liabilities, and businesses of the
Distributing Group during such Tax Year (or portion thereof).
“Distributing Group” means, with respect to any Tax Year (or portion thereof)
beginning after the Effective Time, Distributing and each Subsidiary of
Distributing (but only while such Subsidiary is a Subsidiary of Distributing).
“Distributing Indemnitees” has the meaning set forth in Section 7.3.
“Distribution” has the meaning set forth in the recitals hereof.
“Distribution Date” means the date on which the Distribution occurs.
“Due Date” has the meaning set forth in Section 4.4.
“Effective Time” means the time at which the Distribution is effected on the
Distribution Date.
“Employing Party” means the Company whose Group includes any entity that is
required under applicable Tax law to satisfy, jointly or otherwise, any Tax
withholding and reporting obligations with respect to any employee, independent
contractor or director compensation attributable to any Compensatory Equity
Interests.
“Estimated 2046 Exchangeables Tax Benefits Amount” has the meaning set forth in
Section 4.3(d)(i).
“Final Determination” means a “determination” within the meaning of Section
1313(a) of the Code or any similar provision of state or local Tax Law.
“GLIB Subsidiaries” means the Subsidiaries of Splitco at the effective time of
the Auto Conversion.
“Group” means the Distributing Group or the Splitco Group, as the context
requires.
“Income Tax” means all Taxes (i) based upon, measured by, or calculated with
respect to, net income, net profits or deemed net profits (including any capital
gains Tax, minimum Tax based upon, measured by, or calculated with respect to,
net income, net profits or deemed net profits, any Tax on items of Tax
preference and depreciation recapture or clawback, but not including sales, use,
real or personal property, gross or net receipts, gross profits, transfer and
similar Taxes), (ii) imposed by a foreign country which qualify under Section
903 of the Code or (iii) based upon, measured by, or calculated with respect to
multiple bases (including, but not limited to, corporate franchise and
occupation Taxes) if such Taxes may be based upon, measured by, or calculated
with respect to one or more bases described in clause (i) above.
“Income Tax Benefit” means a Tax Item which decreases the Income Tax liability
of a taxpayer, including a Tax Refund of any Income Taxes.


4

--------------------------------------------------------------------------------





“Indemnification Agreement” means the Indemnification Agreement dated as of
[___] (as the same may be amended from time to time), by and among Distributing,
Liberty LLC, Splitco, and LV Bridge, LLC, and any other Person that may become a
party thereto.
“Indemnity Payment Tax Year” means, with respect to any Splitco Indemnity
Payment, the Tax Year in which such Splitco Indemnity Payment is made.
“Interactive Group” has the meaning given to such term in Distributing’s
restated certificate of incorporation as in effect at the Issue Record Date.
“Interactive Market Capitalization” means the product obtained by multiplying
the VWAP of the Series A Liberty Interactive Common Stock by the number of
shares of Liberty Interactive Common Stock outstanding immediately following the
Recapitalization.
“Interest Rate” means the Rate determined below, as adjusted as of each Interest
Rate Determination Date. The “Rate,” means, with respect to each period between
two consecutive Interest Rate Determination Dates, a rate determined at
approximately 11:00 a.m., London time, two London business days before the
earlier Interest Rate Determination Date equal to the greater of: (x) the sum of
(i) the six month dollar LIBOR rate as displayed on page “LR” of Bloomberg (or
such other appropriate page as may replace such page), plus (ii) 2%, and (y) the
interest rate that would be applicable at such time to a “large corporate
underpayment” (within the meaning of Section 6621(c) of the Code) under Sections
6601 and 6621 of the Code. Interest will be calculated on the basis of a year of
365 days and the actual number of days for which due.
“Interest Rate Determination Date” means the Due Date and each March 31, June
30, September 30 and December 31 thereafter.
“IRS” means the Internal Revenue Service.
“Issue Date Exchangeable Debentures” means the 3.125% Exchangeable Senior
Debentures due 2023 issued by Liberty LLC, the 2029 Exchangeables, the 2030
Exchangeables, the 2031 3.25% Exchangeables, and the 2031 3.5% Exchangeables
that were outstanding on the Issue Record Date.
“Issue Date Senior Notes and Debentures” means the senior notes and debentures
of Liberty LLC that were outstanding on the Issue Record Date, other than any
Issue Date Exchangeable Debentures.
“Issue Record Date” means 5:00 p.m., New York City time, on August 9, 2012.
“issuing corporation” has the meaning set forth in Section 3.4(e).
“Joint Claim” means any pending or threatened Tax Contest, claim, action, suit,
investigation or proceeding brought by a third party relating to (w) any
Transaction Taxes or any Transaction Tax-Related Losses, (x) any LEXE
Transaction Taxes or any LEXE Tax-Related Losses, (y) any CHUB Transaction Taxes
or any CHUB Tax-Related Losses, or (z) any LTRIP Transaction Taxes or any LTRIP
Tax-Related Losses, in each case, for which one Company is or may be indemnified
by the other Company under Section 7.
“LEXE” means Liberty Expedia Holdings, Inc., a Delaware corporation.
“LEXE Opinion” means the opinion delivered by Tax Counsel to Distributing in
connection with the LEXE Transaction to the effect that the LEXE Transaction
will qualify as a tax-free transaction


5

--------------------------------------------------------------------------------





described under Sections 368(a)(1)(D), 355, and 361 of the Code to Distributing
and the holders of Liberty Ventures Common Stock (except with respect to the
receipt of cash in lieu of fractional shares).
“LEXE Tax Materials” means (i) the representation letters delivered to Tax
Counsel in connection with the delivery of the LEXE Opinion, and (ii) any other
materials delivered by Distributing, LEXE and others in connection with the
rendering by Tax Counsel of the LEXE Opinion.
“LEXE Tax-Related Losses” mean any Losses resulting from the failure of (i) the
“Restructuring” (as defined in the LEXE Tax Sharing Agreement) to qualify in
whole for nonrecognition of income, gain and loss for U.S. federal income tax
purposes to Distributing, LEXE and each of their respective Subsidiaries
immediately prior to the “Distribution” (as defined in the LEXE Tax Sharing
Agreement), (ii) the LEXE Transaction to qualify as a tax-free transaction
described under Sections 368(a)(1)(D), 355 and 361 of the Code (except with
respect to the receipt of cash in lieu of fractional shares), or (iii) the LEXE
Transaction to qualify in whole for nonrecognition of income, gain and loss for
U.S. federal income tax purposes to Distributing, LEXE, each of their respective
Subsidiaries at the “Effective Time” (as defined in the LEXE Tax Sharing
Agreement), and the holders of Liberty Ventures Common Stock that received stock
of LEXE in the LEXE Transaction (except with respect to the receipt of cash in
lieu of fractional shares).
“LEXE Tax Sharing Agreement” means the Tax Sharing Agreement dated as of
November 4, 2016, by and among Distributing and LEXE.
“LEXE Transaction” means the “Contribution” and the “Distribution,” in each case
as such terms are defined in LEXE Tax Sharing Agreement.
“LEXE Transaction Taxes” means any Taxes resulting from the “Restructuring” (as
defined in the LEXE Tax Sharing Agreement) and the LEXE Transaction.
“Liberty LLC” means Liberty Interactive LLC, a Delaware limited liability
company.
“Liberty Interactive Common Stock” means the Series A Liberty Interactive Common
Stock and Series B Liberty Interactive Common Stock.
“Liberty Ventures Common Stock” means the Series A Liberty Ventures Common Stock
and Series B Liberty Ventures Common Stock.
“Losses” means any and all damages, losses, deficiencies, liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses (including, without limitation, the fees and
expenses of any and all actions and demands, assessments, judgments, settlements
and compromises relating thereto and the costs and expenses of attorneys’,
accountants’, consultants’ and other professionals’ fees and expenses incurred
in the investigation or defense thereof or the enforcement of rights hereunder);
provided, however, that “Losses” shall exclude any special or punitive damages;
provided, further, that the foregoing proviso will not be interpreted to limit
indemnification for Losses incurred as a result of the assertion by a claimant
(other than the parties hereto and their successors and assigns) in a
third-party claim for special or punitive damages.
“LTRIP” means Liberty TripAdvisor Holdings, Inc., a Delaware corporation.
“LTRIP IRS Submissions” means the request for rulings, dated August 15, 2013,
filed by Distributing with the IRS in connection with the LTRIP Transaction, and
each supplemental submission and any other correspondence or supplemental
materials submitted to the IRS in connection with obtaining the LTRIP Ruling.


6

--------------------------------------------------------------------------------





“LTRIP Opinion” means the opinion delivered by Baker Botts L.L.P. to
Distributing in connection with the LTRIP Transaction to the effect that the
LTRIP Transaction will qualify as a tax-free transaction described under
Sections 368(a)(1)(D), 355, and 361 of the Code to Distributing and the holders
of Liberty Ventures Common Stock.
“LTRIP Ruling” means PLR 201435005 issued to Distributing in connection with the
LTRIP Transaction.
“LTRIP Tax Materials” means (i) the LTRIP Ruling, (ii) each LTRIP IRS
Submission, (iii) the representation letters delivered to Baker Botts L.L.P. in
connection with the delivery of the LTRIP Opinion, and (iv) any other materials
delivered by Distributing, LTRIP and others in connection with the rendering by
Baker Botts L.L.P. of the LTRIP Opinion or the issuance by the IRS of the LTRIP
Ruling.
“LTRIP Tax-Related Losses” mean any Losses resulting from the failure of (i) the
“Restructuring” (as defined in the LTRIP Tax Sharing Agreement) to qualify in
whole for nonrecognition of income, gain and loss for U.S. federal income tax
purposes to Distributing, LTRIP and each of their respective Subsidiaries
immediately prior to the “Distribution” (as defined in the LTRIP Tax Sharing
Agreement), (ii) the LTRIP Transaction to qualify as a tax-free transaction
described under Sections 368(a)(1)(D), 355 and 361 of the Code, or (iii) the
LTRIP Transaction to qualify in whole for nonrecognition of income, gain and
loss for U.S. federal income tax purposes to Distributing, LTRIP, each of their
respective Subsidiaries at the “Effective Time” (as defined in the LTRIP Tax
Sharing Agreement), and the holders of Liberty Ventures Common Stock that
received stock of LTRIP in the LTRIP Transaction.
“LTRIP Tax Sharing Agreement” means the Tax Sharing Agreement dated as of August
27, 2014, by and among Distributing and LTRIP.
“LTRIP Transaction” means the “Contribution” and the “Distribution,” in each
case as such terms are defined in LTRIP Tax Sharing Agreement.
“LTRIP Transaction Taxes” means any Taxes resulting from the “Restructuring” (as
defined in the LTRIP Tax Sharing Agreement) and the LTRIP Transaction.
“Non-Preparer” means the Company that is not responsible for the preparation and
filing of the Combined Return or Separate Return, as applicable, pursuant to
Section 3.
“Payment Date” means (x) with respect to any U.S. federal income tax return, the
due date for any required installment of estimated taxes determined under
Section 6655 of the Code, the due date (determined without regard to extensions)
for filing the return determined under Section 6072 of the Code, and the date
the return is filed, and (y) with respect to any other Tax Return, the
corresponding dates determined under the applicable Tax Law.
“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.
“Post-Distribution Period” means any Tax Year or other taxable period beginning
after the Distribution Date and, in the case of any Straddle Period, that part
of the Tax Year or other taxable period that begins at the beginning of the day
after the Distribution Date.
“Pre-Distribution Period” means any Tax Year or other taxable period that ends
on or before the Distribution Date and, in the case of any Straddle Period, that
part of the Tax Year or other taxable period through the end of the day on the
Distribution Date.


7

--------------------------------------------------------------------------------





“Pre-Issue Date Period” means any taxable period (or portion thereof) that ends
on or before the Issue Record Date.
“Preparer” means the Company that is responsible for the preparation and filing
of the Combined Return or Separate Return, as applicable, pursuant to Section 3.
“Purchase Offer” has the meaning given to such term in the Indemnification
Agreement.
“Purchased Debenture” means any 2046 Exchangeable Debenture purchased pursuant
to Section 2.1 of the Indemnification Agreement.
“Purchased Debenture Indemnity” has the meaning given to such term in the
Indemnification Agreement.
“Purchased Debenture Value” means, in respect of any Purchased Debenture, the
purchase price paid by Liberty LLC to acquire such Purchased Debenture in
connection with the completion of any Purchase Offer (without taking into
account any costs, expenses or fees related to such purchase which are to be
reimbursed to Liberty LLC by Splitco pursuant to Section 3.1 of the
Indemnification Agreement).
“QVC Group” has the meaning given to such term in Distributing’s restated
certificate of incorporation that was filed to effect the Redesignation.
“QVC Group Common Stock” means (i) Distributing’s Series A QVC Group Common
Stock, Series B QVC Group Common Stock, and if and when issued, Series C QVC
Group common stock, par value $.01 per share, (ii) for any taxable periods (or
portions thereof) prior to the Redesignation, Distributing’s Series A Liberty
Interactive Common Stock and Series B Liberty Interactive Common Stock, and
(iii) any series or class of stock into which Distributing’s Series A, Series B,
or Series C QVC Group common stock is redesignated, reclassified, converted or
exchanged following the Effective Time.
“Reattribution” has the meaning given to such term in the Reorganization
Agreement.
“Recapitalization” means the recapitalization of Distributing’s outstanding
stock and distribution of Liberty Ventures Common Stock and Series A Rights that
was effected at the Issue Record Date.
“Receiving Party” has the meaning set forth in Section 6.3.
“Redesignation” means the filing of Distributing’s restated certificate of
incorporation on June 4, 2015 to, among other things, rename its “Interactive
Group” as the “QVC Group” and rename its Series A Liberty Interactive Common
Stock and Series B Liberty Interactive Common Stock as its Series A QVC Group
Common Stock and Series B QVC Group Common Stock, respectively.
“Reference Share Value” has the meaning given to such term in the
Indemnification Agreement.
“Reorganization Agreement” means the Agreement and Plan of Reorganization dated
as of April 4, 2017, as amended, by and among Distributing, Liberty LLC and
Splitco.
“Respective Percentage” means (i) in the case of Distributing, the percentage
derived by multiplying 100 by the quotient obtained by dividing the Interactive
Market Capitalization by the Aggregate


8

--------------------------------------------------------------------------------





Market Capitalization, and (ii) in the case of Splitco, the percentage derived
by multiplying 100 by the quotient obtained by dividing the Ventures Market
Capitalization by the Aggregate Market Capitalization.
“Retained Debenture Indemnity” has the meaning given to such term in the
Indemnification Agreement.
“Separate Return” means any Tax Return that is not a Combined Return.
“Series A Liberty Interactive Common Stock” means Distributing’s Series A
Liberty Interactive common stock, par value $0.01 per share, prior to such
stock’s redesignation as Series A QVC Group Common Stock.
“Series A Liberty Ventures Common Stock” means Distributing’s Series A Liberty
Ventures common stock, par value $0.01 per share.
“Series A QVC Group Common Stock” means Distributing’s Series A QVC Group common
stock, par value $0.01 per share.
“Series A Rights” means rights to acquire Series A Liberty Ventures Common Stock
that were issued by Distributing in connection with the Recapitalization.
“Series B Liberty Interactive Common Stock” means Distributing’s Series B
Liberty Interactive common stock, par value $0.01 per share, prior to such
stock’s redesignation as Series B QVC Group Common Stock.
“Series B Liberty Ventures Common Stock” means Distributing’s Series B Liberty
Ventures common stock, par value $0.01 per share.
“Series B QVC Group Common Stock” means Distributing’s Series B QVC Group common
stock, par value $0.01 per share.
“Splitco” has the meaning set forth in the preamble hereof.
“Splitco Acquired Subsidiary” has the meaning set forth in Section 2.2(n).
“Splitco Business” means: (i) with respect to any Pre-Issue Date Period, the
assets, liabilities, and businesses of Distributing and its Subsidiaries
attributed to the Ventures Group as of the Issue Record Date during such Tax
Year (or portion thereof), (ii) with respect to any Tax Year (or portion
thereof) beginning after the Issue Record Date and ending at or before the
Effective Time, the assets, liabilities and businesses of Distributing and its
Subsidiaries that were tracked during such Tax Year (or portion thereof), and
only for so long as so tracked, by the Liberty Ventures Common Stock (including
any equity or debt interests in any entities so tracked); and (iii) with respect
to any Tax Year (or portion thereof) beginning after the Effective Time, the
assets, liabilities, and businesses of the Splitco Group during such Tax Year
(or portion thereof).
“Splitco Group” means, with respect to any Tax Year (or portion thereof)
beginning after the Effective Time, Splitco and each Subsidiary of Splitco (but
only while such Subsidiary is a Subsidiary of Splitco).
“Splitco Indemnitees” has the meaning set forth in Section 7.2.


9

--------------------------------------------------------------------------------





“Splitco Indemnity Payment” means an indemnification payment to be made by
Splitco to Liberty LLC under the Indemnification Agreement pursuant to the
Retained Debenture Indemnity or the Purchased Debenture Indemnity.
“Splitco Section 355(e) Event” means the application of Section 355(e) of the
Code to the Distribution as a result of the Distribution being “part of a plan
(or series of related transactions) pursuant to which 1 or more persons acquire
directly or indirectly stock representing a 50-percent or greater interest” in
Splitco or any successor corporation (within the meaning of Section 355(e) of
the Code).
“Splitco Stock” means Splitco’s Class A-1 common stock, Class B-1 common stock,
Class A common stock, Class B common stock, Series A cumulative redeemable
preferred stock, and if and when issued, Class C common stock, and any series or
class of stock into which Splitco’s Class A-1, Class B-1, Class A, Class B, or
Class C common stock or Series A cumulative redeemable preferred stock is
redesignated, reclassified, converted or exchanged following the Effective Time.
“Straddle Period” means any Taxable period commencing on or prior to, and ending
after, the Distribution Date.
“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation, partnership, or limited liability company) in which such Person,
one or more Subsidiaries of such Person or such Person and one or more
Subsidiaries of such Person, directly or indirectly, at the date of
determination thereof, has or have (1) the power to elect or direct the election
of a majority of the members of the governing body of such Person, whether or
not such power is subject to a voting agreement or similar encumbrance, or (2)
in the absence of such a governing body, at least a majority voting interest or
(ii) any other Person of which an aggregate of 50% or more of the equity
interests are, at the time, directly or indirectly, owned by such Person and/or
one or more Subsidiaries of such Person.
“Supplemental Indenture” has the meaning given to such term in the
Indemnification Agreement.
“Tax” or “Taxes” means any net income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, employment, unemployment, Medicare, disability, property, ad
valorem, stamp, excise, severance, occupation, service, sales, use, license,
lease, transfer, import, export, value added, alternative minimum, estimated or
other similar tax (including any fee, assessment, or other charge in the nature
of or in lieu of any tax) imposed by any Tax Authority and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.
“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision, agency, commission or authority thereof that imposes such
Tax, and the agency, commission or authority (if any) charged with the
assessment, determination or collection of such Tax for such entity or
subdivision.


10

--------------------------------------------------------------------------------





“Tax Benefit” means a Tax Item which decreases the Tax liability of a taxpayer,
including a Tax Refund.
“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose, potential or effect of redetermining
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).
“Tax Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP.
“Tax Item” means, with respect to any Tax, any item of income, gain, loss,
deduction, credit or other attribute that may have the effect of increasing or
decreasing any Tax.
“Tax Law” means the law of any governmental entity or political subdivision
thereof, and any controlling judicial or administrative interpretations of such
law, relating to any Tax.
“Tax Materials” means the representation letters delivered to Tax Counsel in
connection with the delivery of the Tax Opinion, and any other materials
delivered or deliverable by Distributing, Splitco and others in connection with
the rendering by Tax Counsel of the Tax Opinion.
“Tax Opinion” means the opinion to be delivered by Tax Counsel to Distributing
in connection with the Distribution to the effect that, under applicable U.S.
federal income tax law, (i) the Auto Conversion will qualify as a
“reorganization” within the meaning of Section 368(a) of the Code; (ii) the
Contribution and the Distribution, taken together, will qualify as a tax-free
transaction described under Sections 368(a)(1)(D), 355 and 361 of the Code;
(iii) no income, gain or loss will be recognized by Distributing upon the
receipt of Splitco Stock in the Contribution or the distribution of Splitco
Stock pursuant to the Distribution; and (iv) no gain or loss will be recognized
by, and no amount will be included in the income of, holders of Liberty Ventures
Common Stock upon the exchange of their shares of Liberty Ventures Common Stock
for shares of Splitco Stock pursuant to the Distribution.
“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.
“Tax Refund” means a refund of Taxes previously paid and any overpayment
interest within the meaning of Section 6611 of the Code or any similar provision
under applicable Tax Law (whether paid by way of a refund or credited against
any liability for related Taxes).
“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed (by paper,
electronically or otherwise) under any applicable Tax Law, including any
attachments, exhibits, or other materials submitted with any of the foregoing,
and including any amendments or supplements to any of the foregoing.
“Tax Sharing Payable” has the meaning given to such term in Section 2.1(c)(i).
“Tax Sharing Receivable” has the meaning given to such term in Section
2.1(c)(ii).
“Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.


11

--------------------------------------------------------------------------------





“Tracking Stock Taxes and Losses” means any Taxes and Losses resulting from (i)
the Recapitalization failing to qualify as a reorganization within the meaning
of Section 368(a) of the Code, (ii) the treatment, for U.S. federal income tax
purposes with respect to any taxable period (or portion thereof) ending on or
before the date of the Distribution, of the QVC Group Common Stock or the
Liberty Ventures Common Stock as other than stock of our company, (iii) the
treatment, for U.S. federal income tax purposes, of the Series A Rights as other
than rights issued by Distributing to acquire stock of Distributing, (iv) the
treatment of the QVC Group Common Stock, the Liberty Ventures Common Stock or
the Series A Rights as Section 306 stock within the meaning of Section 306(c) of
the Code with respect to any Pre-Distribution Period, (v) the actual or deemed
disposition or exchange of any assets or liabilities of our company and our
subsidiaries for U.S. federal income tax purposes caused by the
Recapitalization, (vi) any income, gain or loss recognized by the stockholders
of Distributing for U.S. federal income tax purposes resulting from the
Recapitalization (except with respect to the receipt of cash in lieu of
fractional shares of Liberty Ventures common stock) or (vii) the 2014
Reattribution and Dividend.
“Transaction Taxes” means any Taxes resulting from the Transactions, other than
Transfer Taxes.
“Transaction Tax-Related Losses” means any Losses resulting from the
Transactions as a result of the failure of (i) the Reattribution to qualify in
whole for nonrecognition of income, gain and loss for U.S. federal income tax
purposes to Distributing, Splitco and each of their respective Subsidiaries
immediately prior to the Distribution; (ii) the Contribution and Distribution to
qualify as a tax-free transaction described under Sections 368(a)(1)(D), 355 and
361 of the Code; or (iii) the Contribution and Distribution to qualify in whole
for nonrecognition of income, gain and loss for U.S. federal income tax purposes
to Distributing, Splitco, each of their respective Subsidiaries at the Effective
Time, and the holders of Liberty Ventures Common Stock that receive stock of
Splitco in the Distribution. For the avoidance of doubt, “Transaction
Tax-Related Losses” shall not include any Transfer Taxes.
“Transactions” means the Reattribution, the Contribution, and the Distribution.
“Transfer Taxes” means all U.S. federal, state, local or foreign sales, use,
privilege, transfer, documentary, gains, stamp, duties, recording, and similar
Taxes and fees (including any penalties, interest or additions thereto) imposed
upon any party hereto or any of its Affiliates in connection with the
Transactions.
“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.
“Ventures Group” has the meaning given to such term in Distributing’s restated
certificate of incorporation as in effect at the Issue Record Date.
“Ventures Market Capitalization” means the product obtained by multiplying the
VWAP of the Series A Liberty Ventures Common Stock by the number of shares of
Liberty Ventures Common Stock outstanding immediately following the
Recapitalization.
“VWAP” means, (i) in the case of the Series A Liberty Interactive Common Stock,
a price per share of Series A Liberty Interactive Common Stock equal to the
volume-weighted average price of the shares of Series A Liberty Interactive
Common Stock over the first three trading days following the commencement of
regular way trading of the Series A Liberty Interactive Common Stock after the
Issue Record Date as determined by reference to the screen entitled
“LINTA<EQUITY> AQR SEC” as reported by Bloomberg L.P. (without regard to
pre-open or after hours trading outside of any regular trading session for such
trading days), and (ii) in the case of the Series A Liberty Ventures Common
Stock, a price per share


12

--------------------------------------------------------------------------------





of Series A Liberty Ventures Common Stock equal to the volume-weighted average
price of the shares of Series A Liberty Ventures Common Stock over the first
three trading days following the commencement of regular way trading of the
Series A Liberty Ventures Common Stock after the Issue Record Date as determined
by reference to the screen entitled “LVNTA<EQUITY> AQR SEC” as reported by
Bloomberg L.P. (without regard to pre-open or after hours trading outside of any
regular trading session for such trading days).



Section 2. Allocation of Tax Liabilities, Tax Benefits and Certain Losses.



2.1Liability for and the Payment of Taxes. Except as provided in Section 3.4(e)
(Withholding and Reporting) and Section 7.5 (Notices) and in accordance with
Section 4:


(a)Distributing Liabilities and Payments. For any Tax Year (or portion thereof),
Distributing shall (i) be liable for the Taxes (determined without regard to Tax
Benefits) allocated to it by this Section 2, reduced by any Tax Benefits
allocated to Distributing or Splitco that are allowable under applicable Tax Law
to reduce such Taxes, (ii) pay such Taxes, as so reduced, either to the
applicable Tax Authority or to Splitco as required by Section 4, and (iii) pay
Splitco for any Tax Benefits allocated to Splitco by this Section 2 that
Distributing uses to reduce Taxes payable by it pursuant to clause (ii) of this
Section 2.1(a).


(b)Splitco Liabilities and Payments. For any Tax Year (or portion thereof),
Splitco shall (i) be liable for the Taxes (determined without regard to Tax
Benefits) allocated to it by this Section 2, reduced by any Tax Benefits
allocated to Distributing or Splitco that are allowable under applicable Tax Law
to reduce such Taxes, (ii) pay such Taxes, as so reduced, either to the
applicable Tax Authority or to Distributing as required by Section 4, and (iii)
pay Distributing for any Tax Benefits allocated to Distributing by this Section
2 that Splitco uses to reduce Taxes payable by it pursuant to clause (ii) of
this Section 2.1(b).


(c)Certain Tax Sharing Payments.
(i)To the extent that Distributing has any obligation or liability to make any
payment (including any indemnification payment) to any Person pursuant to the
terms of the LEXE Tax Sharing Agreement, the CHUB Tax Sharing Agreement, or the
LTRIP Tax Sharing Agreement (a “Tax Sharing Payable”) in respect of any Taxes or
Losses (including LEXE Transaction Taxes, LEXE Tax-Related Losses, CHUB
Transaction Taxes, CHUB Tax-Related Losses, LTRIP Transaction Taxes and LTRIP
Tax-Related Losses) that are allocated to Splitco pursuant to this Section 2
(and which Taxes or Losses have not otherwise been taken into account in
determining the amount of a payment obligation of Splitco to Distributing
pursuant to Section 2.1(b)), then Splitco shall be liable for, and responsible
for the payment of, such Tax Sharing Payable either to such Person or to
Distributing.


(ii)To the extent that Distributing has the right to receive any payment
(including any indemnification payment) from any Person pursuant to the terms of
the LEXE Tax Sharing Agreement, the CHUB Tax Sharing Agreement or the LTRIP Tax
Sharing Agreement (a “Tax Sharing Receivable”) in respect of any Tax Benefits
allocated to Splitco pursuant to this Section 2 (and which Tax Benefits have not
otherwise been taken into account in determining a payment amount between
Distributing and Splitco pursuant to Section 2.1(a) or (b)), then Splitco shall
be entitled to receive such Tax Sharing Receivable, and Distributing shall pay
to Splitco any Tax Sharing Receivable that it has received.


(d)Use of Tax Benefits. For purposes of Section 2.1(a)(i), (x) Distributing
shall reduce Taxes allocated to it with any Tax Benefits allocated to
Distributing that are allowable under applicable Tax Law in the same Tax Year
prior to reducing such Taxes with any Tax Benefits allocated to Splitco, and (y)


13

--------------------------------------------------------------------------------





Distributing shall reduce Taxes allocated to it by Tax Benefits allocated to
Splitco only to the extent such Tax Benefits are not taken into account by
Splitco pursuant to Section 2.1(b)(i) in the same Tax Year. For purposes of
Section 2.1(b)(i), (x) Splitco shall reduce Taxes allocated to it with any Tax
Benefits allocated to Splitco that are allowable under applicable Tax Law in the
same Tax Year prior to reducing such Taxes with any Tax Benefits allocated to
Distributing, and (y) Splitco shall reduce Taxes allocated to it by Tax Benefits
allocated to Distributing only to the extent such Tax Benefits are not taken
into account by Distributing pursuant to Section 2.1(a)(i) in the same Tax Year.



2.2Allocation Rules. For purposes of Section 2.1:
(a)General Rule. Except as otherwise provided in this Section 2.2, Taxes
(determined without regard to Tax Benefits) for any Tax Year (or portion
thereof) shall be allocated between Splitco and Distributing in proportion to
the taxable income or other applicable items attributable to or arising from the
respective Splitco Business and Distributing Business (as so defined for such
Tax Year or portion thereof) that contribute to such Taxes, and Tax Benefits for
any Tax Year (or portion thereof) shall be allocated between Splitco and
Distributing in proportion to the losses, credits, or other applicable items
attributable to or arising from the respective Splitco Business and Distributing
Business (as so defined for such Tax Year or portion thereof) that contribute to
such Tax Benefits.


(b)Transaction Taxes and Transaction Tax-Related Losses.


(i)Distributing shall be allocated all Transaction Taxes and Transaction
Tax-Related Losses other than any Transaction Taxes and Transaction Tax-Related
Losses allocated to Splitco pursuant to clause (ii) of this Section 2.2(b).


(ii)Splitco shall be allocated any Transaction Taxes and Transaction Tax-Related
Losses that (x) result primarily from, individually or in the aggregate, any
breach by Splitco of any of its covenants set forth in Section 7.1 hereof, or
(y) result from a Splitco Section 355(e) Event.


(c)LEXE Transaction Taxes and LEXE Tax-Related Losses.


(i)Splitco shall be allocated all LEXE Transaction Taxes and LEXE Tax-Related
Losses other than any LEXE Transaction Taxes and LEXE Tax-Related Losses
allocated to Distributing pursuant to clause (ii) of this Section 2.2(c).


(ii)Distributing shall be allocated any LEXE Transaction Taxes and LEXE
Tax-Related Losses that result primarily from, individually or in the aggregate,
any breach by Distributing of any of its covenants set forth in Section 7.1
hereof.


(d)CHUB Transaction Taxes and CHUB Tax-Related Losses.


(i)Splitco shall be allocated all CHUB Transaction Taxes and CHUB Tax-Related
Losses other than any CHUB Transaction Taxes and CHUB Tax-Related Losses
allocated to Distributing pursuant to clause (ii) of this Section 2.2(d).


(ii)Distributing shall be allocated any CHUB Transaction Taxes and CHUB
Tax-Related Losses that result primarily from, individually or in the aggregate,
any breach by Distributing of any of its covenants set forth in Section 7.1
hereof.




14

--------------------------------------------------------------------------------





(e)LTRIP Transaction Taxes and LTRIP Tax-Related Losses.


(i)Splitco shall be allocated all LTRIP Transaction Taxes and LTRIP Tax-Related
Losses other than any LTRIP Transaction Taxes and LTRIP Tax-Related Losses
allocated to Distributing pursuant to clause (ii) of this Section 2.2(e).


(ii)Distributing shall be allocated any LTRIP Transaction Taxes and LTRIP
Tax-Related Losses that result primarily from, individually or in the aggregate,
any breach by Distributing of any of its covenants set forth in Section 7.1
hereof.


(f)Taxes and Losses with Respect to Tracking Stock.


(i)Distributing and Splitco shall each be allocated their Respective Percentage
of any Tracking Stock Taxes and Losses, other than any Tracking Stock Taxes and
Losses allocated to Distributing pursuant to clause (ii) of this Section 2.2(f)
or to Splitco pursuant to clause (iii) of this Section 2.2(f).


(ii)Distributing shall be allocated any Tracking Stock Taxes and Losses that
result from (x) “deferred intercompany transactions” or “excess loss accounts”
(as those terms are defined by applicable Treasury Regulations) triggered by the
actual or deemed disposition of any assets referred to in clause (v) of the
definition of “Tracking Stock Taxes and Losses” that form a part of the
Distributing Business, and (y) any actual or deemed exchange or disposition of
any Issue Date Senior Notes and Debentures for Tax purposes.


(iii)Splitco shall be allocated any Tracking Stock Taxes and Losses that result
from (x) “deferred intercompany transactions” or “excess loss accounts” (as
those terms are defined by applicable Treasury Regulations) triggered by the
actual or deemed disposition of any assets referred to in clause (v) of the
definition of “Tracking Stock Taxes and Losses” that form a part of the Splitco
Business, and (y) any actual or deemed exchange or disposition of any Issue Date
Exchangeable Debentures for Tax purposes.


(g)TripAdvisor Spin-off. Splitco shall be allocated any Taxes and Tax Items
resulting from Expedia, Inc.’s spin-off of TripAdvisor, Inc.


(h)Exchangeable Debentures.


(i)Except for the Tax Items related to the 2046 Exchangeables described in
clause (ii) of this Section 2.2(h), Taxes and Tax Items (including from any
cancellation of indebtedness income recognized or income recognized under the
Treasury Regulations applicable to contingent payment debt instruments) with
respect to Liberty LLC’s 2029 Exchangeables, 2030 Exchangeables, 2031 3.5%
Exchangeables, 2043 Exchangeables and 2046 Exchangeables that are reattributed
in the Reattribution which are recognized during any Tax Year (or portion
thereof) (x) ending on or before the date of the Reattribution shall be
allocated to Splitco, and (y) beginning after the date of the Reattribution
shall be allocated to Distributing.


(ii)Splitco shall be allocated any Tax Items recognized during any Tax Year (or
portion thereof) that are attributable to: (x) in the case of any 2046
Exchangeable Debenture with respect to which Splitco will make a Splitco
Indemnity Payment pursuant to the Retained Debenture Indemnity, the amount by
which (A) the Reference Share Value payable to a holder of a 2046 Exchangeable
Debenture exceeds (B) the Adjusted Issue Price of such 2046 Exchangeable
Debenture at the time of the exchange of


15

--------------------------------------------------------------------------------





such debenture, and (y) in the case of any 2046 Exchangeable Debenture with
respect to which Splitco will make a Splitco Indemnity Payment pursuant to the
Purchased Debenture Indemnity, the amount by which (A) the Purchased Debenture
Value payable to a holder of a 2046 Exchangeable Debenture exceeds (B) the
Adjusted Issue Price of such 2046 Exchangeable Debenture at the time of the
repurchase of such debenture.


(i)COD Income. Taxes and Tax Items resulting from an aggregate of approximately
$846.2 million in net taxable income to be recognized ratably in Tax Years 2014
through 2018 for income tax purposes as a result of the cancellation in April
2009 of $400 million in principal amount of the 2029 Exchangeables and $350
million in principal amount of the 2030 Exchangeables and the cancellation in
March 2009 of $10 million in principal amount of the 2031 3.25% Exchangeables
that are recognized during any Tax Year (or portion thereof) (x) ending on or
before the date of the Reattribution shall be allocated to Splitco, and (y)
beginning after the date of the Reattribution shall be allocated to
Distributing.


(j)Carryovers or Carrybacks of Tax Benefits. If any Tax Item allocable to the
Splitco Business in a Tax Year is carried forward or back and utilized as a Tax
Benefit in another Tax Year, then, except as provided in Section 2.2(k), the
resulting Tax Benefit shall be allocated to Splitco. If any Tax Item allocable
to the Distributing Business in a Tax Year is carried forward or back and
utilized as a Tax Benefit in another Tax Year, the resulting Tax Benefit shall
be allocated to Distributing.


(k)Splitco Carrybacks from Post-Distribution Period. If, pursuant to Section
3.4(d), any Tax Item allocable to Splitco in a Tax Year beginning in the
Post-Distribution Period is carried back and generates a Tax Benefit on a
Combined Return filed with respect to a Tax Year beginning in the
Pre-Distribution Period, then, notwithstanding Section 2.2(j), any resulting Tax
Benefit shall be allocated to Distributing to the extent, if any, that the
carryback of such Tax Item increases the Taxes otherwise allocable to
Distributing or reduces the amount of Tax Benefits allocable to Distributing
that otherwise could be used with respect to such Tax Year.


(l)Compensatory Equity Interests and Employee Benefits.


(i)Pre-Distribution Period. For any Pre-Distribution Period: (u) Taxes and Tax
Items arising from the issuance, vesting, exercise or settlement of any
Compensatory Equity Interests with respect to any series of QVC Group Common
Stock or in any Person that was owned directly or indirectly by Distributing
prior to the Distribution during a period that such Person is or was tracked by
the QVC Group Common Stock or that is acquired, directly or indirectly by
Distributing following the Distribution shall be allocated to Distributing, (v)
Taxes and Tax Items (other than any such Taxes and Tax Items which are required
to be paid by, or are permitted to be claimed by, LEXE under the LEXE Tax
Sharing Agreement, CHUB under the CHUB Tax Sharing Agreement, or LTRIP under the
LTRIP Tax Sharing Agreement) arising from the issuance, vesting, exercise or
settlement of any Compensatory Equity Interests with respect to any class or
series of Liberty Ventures Common Stock or in any Person that was owned directly
or indirectly by Distributing prior to the Distribution during a period that
such Person is or was tracked by the Liberty Ventures Common Stock or that is
acquired, directly or indirectly by Splitco following the Distribution shall be
allocated to Splitco, (w) Taxes and Tax Items arising from the issuance,
vesting, exercise or settlement of any Compensatory Equity Interests with
respect to any class or series of Liberty Ventures Common Stock, or in any
Person that was owned directly or indirectly by Distributing prior to the
Distribution during a period that such Person is or was tracked by the Liberty
Ventures Common Stock, that are required to be paid by, or are permitted to be
claimed by, LEXE under the LEXE Tax Sharing Agreement, CHUB under the CHUB Tax
Sharing Agreement, or LTRIP under the LTRIP Tax Sharing Agreement shall be
allocated to (A) Splitco for the portion of the Pre-Distribution Period ending
on the date of the Reattribution and (B) Distributing for the portion of the
Pre-Distribution Period beginning on the day after the Reattribution, (x) Taxes
and Tax


16

--------------------------------------------------------------------------------





Items arising from the issuance, vesting, exercise or settlement of any
Compensatory Equity Interests with respect to any class or series of stock of
LEXE, CHUB, or LTRIP shall be allocated to (A) Splitco for the portion of the
Pre-Distribution Period ending on the date of the Reattribution and (B)
Distributing for the portion of the Pre-Distribution Period beginning on the day
after the Reattribution, (y) Taxes and Tax Items arising in any Pre-Issue Date
Period from the issuance, vesting, exercise or settlement of any Compensatory
Equity Interests with respect to any class or series of Distributing stock or in
any Person that was owned, directly or indirectly, by Distributing during such
Pre-Issue Date Period shall be allocated to Distributing, and (z) any other
Taxes or Tax Items related to employee, independent contractor or director
compensation or employee benefits shall be allocated to Distributing to the
extent that the Distributing Business is or was responsible for the underlying
obligation and to Splitco to the extent that the Splitco Business is or was
responsible for the underlying obligation.


(ii)Post-Distribution Period. For any Post-Distribution Period: (v) Taxes and
Tax Items arising from the issuance, vesting, exercise or settlement of any
Compensatory Equity Interests with respect to any class or series of QVC Group
Common Stock or in any member of the Distributing Group shall be allocated to
Distributing, (w) Taxes and Tax Items (other than any such Taxes and Tax Items
which are required to be paid by, or are permitted to be claimed by, LEXE under
the LEXE Tax Sharing Agreement, CHUB under the CHUB Tax Sharing Agreement, or
LTRIP under the LTRIP Tax Sharing Agreement) arising from the issuance, vesting,
exercise or settlement of any Compensatory Equity Interests with respect to any
class or series of Splitco Stock or in any member of the Splitco Group shall be
allocated to Splitco, (x) Taxes and Tax Items arising from the issuance,
vesting, exercise or settlement of any Compensatory Equity Interests with
respect to any class or series of Splitco Stock or in any member of the Splitco
Group shall be allocated to Distributing if such Taxes or Tax Items are required
to be paid by, or are permitted to be claimed by, LEXE under the LEXE Tax
Sharing Agreement, CHUB under the CHUB Tax Sharing Agreement, or LTRIP under the
LTRIP Tax Sharing Agreement, (y) Taxes and Tax Items arising from the issuance,
vesting, exercise or settlement of any Compensatory Equity Interests with
respect to any class or series of stock of LEXE, CHUB, or LTRIP shall be
allocated to Distributing, and (z) any other Taxes or Tax Items related to
employee, independent contractor or director compensation or employee benefits
shall be allocated to Distributing to the extent that the Distributing Business
is or was responsible for the underlying obligation and to Splitco to the extent
that the Splitco Business is or was responsible for the underlying obligation.
 
(m)Alternative Minimum Tax Credit. Any credit arising in any Tax Year (or
portion thereof) from the payment of any alternative minimum consolidated
federal tax liability on any Combined Return shall be allocated between
Distributing and Splitco in a manner that offsets the excess of the net payment
or payments previously made by each Company pursuant to this Agreement in
respect of such Combined Return over the net payment or payments that would have
been made by such Company pursuant to this Agreement in respect of such Combined
Return if no alternative minimum consolidated federal tax liability had been
owed with respect to such Combined Return. For purposes of this Section 2.2(m),
net payments received shall be treated as a negative amount of net payments
made.


(n)Acquired Subsidiaries. If any Person becomes a Subsidiary of any member of
the Splitco Group in any transaction after the Distribution (and such Person was
not a member of the Splitco Group or the Distributing Group prior to such
transaction) (a “Splitco Acquired Subsidiary”), then any Taxes and Tax Items of
such Splitco Acquired Subsidiary for any Tax Year (or portion thereof) ending on
or prior to the date of such transaction shall be allocated to Splitco. If any
Person becomes a Subsidiary of any member of the Distributing Group in any
transaction after the Distribution (and such Person was not a member of the
Splitco Group or the Distributing Group prior to such transaction) (a
“Distributing Acquired Subsidiary”), then any Taxes and Tax Items of such
Distributing Acquired Subsidiary for any Tax Year (or portion thereof) ending on
or prior to the date of such transaction shall be allocated to Distributing.


17

--------------------------------------------------------------------------------





     
(o)Splitco. Any Taxes and Tax Items of Splitco and the GLIB Subsidiaries
attributable to any Tax Year (or portion thereof) ending at or before the
Effective Time shall be allocated to Splitco.


(p)Transfer Taxes. All Transfer Taxes shall be allocated 50% to Distributing and
50% to Splitco.


(q)Pre-Issue Date Period. Except as provided in Section 2.2(f), (g), (h), (j),
(l), (n), or (o), Distributing shall be allocated all Income Taxes and Income
Tax Benefits attributable to or arising from the Splitco Business and the
Distributing Business that are reported on any Tax Return for any Pre-Issue Date
Period that would be a Combined Return if determined without regard to this
Section 2.2(q).



SECTION 3. Preparation and Filing of Tax Returns.



3.1Combined Returns. Except as otherwise provided in this Section 3:


(a)Preparation of Combined Returns. Distributing shall be responsible for
preparing and filing (or causing to be prepared and filed) all Combined Returns
for any Tax Year.



3.2Separate Returns. Except as otherwise provided in this Section 3:


(a)Tax Returns to be Prepared by Distributing. Distributing shall be responsible
for preparing and filing (or causing to be prepared and filed) (i) all Separate
Returns for a Tax Year beginning on or before the Distribution Date that include
Tax Items of the Distributing Business, determined in accordance with the
allocation rules of Section 2.2, and (ii) all Separate Returns for a Tax Year
beginning after the Distribution Date that include one or more members of the
Distributing Group.


(b)Tax Returns to be Prepared by Splitco. Splitco shall be responsible for
preparing and filing (or causing to be prepared and filed) (i) all Separate
Returns for a Tax Year beginning on or before the Distribution Date that include
Tax Items of the Splitco Business, determined in accordance with the allocation
rules of Section 2.2, and (ii) all Separate Returns for a Tax Year beginning
after the Distribution Date that include one or more members of the Splitco
Group.



3.3Provision of Information.


(a)Distributing shall provide to Splitco, and Splitco shall provide to
Distributing, any information about members of the Distributing Group or the
Splitco Group, respectively, that the Preparer needs to determine the amount of
Taxes due on any Payment Date with respect to a Tax Return for which the
Preparer is responsible pursuant to Section 3.1 or 3.2 and to properly and
timely file all such Tax Returns.
If a member of the Splitco Group supplies information to a member of the
Distributing Group, or a member of the Distributing Group supplies information
to a member of the Splitco Group, and an officer of the requesting member
intends to sign a statement or other document under penalties of perjury in
reliance upon the accuracy of such information, then a duly authorized officer
of the member supplying such information shall certify, to the best of such
officer’s knowledge, the accuracy of the information so supplied.


(b)If a member of the Splitco Group supplies information to a member of the
Distributing Group, or a member of the Distributing Group supplies information
to a member of the Splitco Group, and an officer of the requesting member
intends to sign a statement or other document under penalties of perjury


18

--------------------------------------------------------------------------------





in reliance upon the accuracy of such information, then a duly authorized
officer of the member supplying such information shall certify, to the best of
such officer’s knowledge, the accuracy of the information so supplied.



3.4Special Rules Relating to the Preparation of Tax Returns.


(a)General Rule. Except as otherwise provided in this Agreement, the Company
responsible for filing (or causing to be filed) a Tax Return pursuant to
Sections 3.1 or 3.2 shall have the exclusive right, in its sole discretion, with
respect to such Tax Return to determine (i) the manner in which such Tax Return
shall be prepared and filed, including the elections, methods of accounting,
positions, conventions and principles of taxation to be used and the manner in
which any Tax Item shall be reported, (ii) whether any extensions may be
requested, (iii) whether an amended Tax Return shall be filed, (iv) whether any
claims for refund shall be made, (v) whether any refunds shall be paid by way of
refund or credited against any liability for the related Tax and (vi) whether to
retain outside firms to prepare or review such Tax Return.


(b)Splitco Tax Returns. With respect to any Separate Return for which Splitco is
responsible pursuant to Section 3.2(b):


(i)Splitco may not take (and shall cause the members of the Splitco Group not to
take) any positions that it knows, or reasonably should know, would adversely
affect any member of the Distributing Group, except to the extent that the
failure to take such position would be contrary to applicable Tax Law; and
Splitco and the other members of the Splitco Group must (x) allocate Tax Items
between such Separate Return for which Splitco is responsible and any related
Combined Return for which Distributing is responsible that is filed with respect
to the same Tax Year in a manner that is consistent with the reporting of such
Tax Items on such related Combined Return and (y) make any applicable elections
required under applicable Tax Law (including, without limitation, under Treasury
Regulations Section 1.1502-76(b)(2)), necessary to effect such allocation.


(c)Election to File Consolidated, Combined or Unitary Tax Returns. Distributing
shall have the sole discretion of filing any Tax Return on a consolidated,
combined or unitary basis, if such Tax Return would include at least one member
of each Group and the filing of such Tax Return is elective under applicable Tax
Law.


(d)Filing Claims for Carrybacks. If a Tax Item allocable to Splitco is carried
back from a Tax Year beginning in the Post-Distribution Period and generates a
Tax Benefit on a Combined Return filed with respect to a Tax Year beginning in
the Pre-Distribution Period, then, upon the request of Splitco, Distributing
may, in its reasonable discretion, file a claim for refund arising from such Tax
Benefit. Any resulting Tax Benefit shall be allocated to Splitco pursuant to
Section 2.2(j), except as otherwise provided by Section 2.2(k). For the
avoidance of doubt, nothing in this Agreement imposes any obligation on Splitco
to carry back any such Tax Items.


(e)Withholding and Reporting. Following the Effective Time, in the event any
Compensatory Equity Interests are settled (whether by issuance, exercise,
vesting or otherwise) by the corporation that is the issuer or obligor under the
Compensatory Equity Interest (the “issuing corporation”) or by another member of
the Group to which the issuing corporation belongs, and if an Employing Party is
not a member of the same Group as the issuing corporation, the Company whose
Group includes the issuing corporation shall be responsible for withholding the
appropriate amount of Taxes upon such settlement (or otherwise making
satisfactory arrangements for such withholding) and shall promptly remit to such


19

--------------------------------------------------------------------------------





Employing Party or the applicable Tax Authority an amount in cash equal to the
amount required to be withheld in respect of any withholding Taxes. In the
application of this Agreement, the Company whose Group includes the issuing
corporation shall indemnify such Employing Party for any such withholding Taxes,
except to the extent that the Company whose Group includes the issuing
corporation shall have remitted such amount to such Employing Party or to the
applicable Tax Authority. Distributing shall promptly notify Splitco, and
Splitco shall promptly notify Distributing, regarding the settlement of any
Compensatory Equity Interest (whether by issuance, exercise, vesting or
otherwise) to the extent that, as a result of such settlement, the other party
may be entitled to a Tax Benefit or required to pay any Tax, or such information
otherwise may be relevant to the preparation of any Tax Return or payment of any
Tax by the other party.



SECTION 4. Tax Payments.



4.1Payment of Taxes to Tax Authority. Distributing shall be responsible for
remitting to the proper Tax Authority the Tax shown on any Tax Return for which
it is responsible for the preparation and filing pursuant to Section 3.1(a) or
Section 3.2(a), and Splitco shall be responsible for remitting to the proper Tax
Authority the Tax shown on any Tax Return for which it is responsible for the
preparation and filing pursuant to Section 3.2(b).



4.2Indemnification Payments.


(a)Tax Payments Made by the Distributing Group. If any member of the
Distributing Group is required to make a payment to a Tax Authority for Taxes
allocated to Splitco under this Agreement, Splitco shall pay the amount of Taxes
allocated to it to Distributing not later than the later of (i) five business
days after receiving notification requesting such amount, and (ii) one business
day prior to the date such payment is required to be made to such Tax Authority.


(b)Tax Payments Made by the Splitco Group. If any member of the Splitco Group is
required to make a payment to a Tax Authority for Taxes allocated to
Distributing under this Agreement, Distributing shall pay the amount of Taxes
allocated to it to Splitco not later than the later of (i) five business days
after receiving notification requesting such amount, and (ii) one business day
prior to the date such payment is required to be made to such Tax Authority.



4.3Payments for Tax Refunds and Tax Benefits.


(a)Tax Refund or Tax Benefit Received by Distributing Group. If a member of the
Distributing Group receives a Tax Refund with respect to Taxes for which Splitco
is liable hereunder or uses a Tax Benefit for which Splitco is entitled to
reimbursement pursuant to clause (iii) of Section 2.1(a), subject to the
provisions of Section 4.3(d), Distributing shall pay to Splitco, within five
business days following the receipt of the Tax Refund or the use of such Tax
Benefit, an amount equal to such Tax Refund or Tax Benefit.
  
(b)Tax Refund or Tax Benefit Received by Splitco Group. If a member of the
Splitco Group receives a Tax Refund with respect to Taxes for which Distributing
is liable hereunder or uses a Tax Benefit for which Distributing is entitled to
reimbursement pursuant to clause (iii) of Section 2.1(b), Splitco shall pay to
Distributing, within five business days following the receipt of the Tax Refund
or the use of such Tax Benefit, an amount equal to such Tax Refund or Tax
Benefit.


(c)Rules Regarding Tax Benefits. For purposes of this Agreement, a Tax Benefit
(other than a Tax Refund) shall be considered used or received (i) at the time
the Tax Return is filed with respect to such Tax Benefit, or (ii) if no Tax
Return is filed, (x) at the time a Tax Refund generated by use of such


20

--------------------------------------------------------------------------------





Tax Benefit is received or (y) if no Tax Refund is received, at the time the Tax
would have been due in the absence of such Tax Benefit. The amount of such Tax
Benefit shall be the amount by which Taxes are actually reduced by such Tax
Benefit.


(d)Special Payment Rules Applicable to Tax Benefits Allocated to Splitco
pursuant to Section 2.2(h)(ii).


(i)Notwithstanding anything herein to the contrary, in the event that any
Splitco Indemnity Payment is required to be made, Distributing will reasonably
estimate the Tax Benefits for which it expects Splitco will be entitled to
reimbursement pursuant to clause (iii) of Section 2.1(a) for the Indemnity
Payment Tax Year as a result of the Tax Items allocated to Splitco under Section
2.2(h)(ii) (the “Estimated 2046 Exchangeables Tax Benefits Amount”).
Distributing will notify Splitco of the Estimated 2046 Exchangeables Tax
Benefits Amount no later than two business days prior to the date the applicable
Splitco Indemnity Payment is required to be paid by Splitco under the
Indemnification Agreement. Distributing and Splitco agree that, in accordance
with the provisions of the Indemnification Agreement, the amount of the relevant
Splitco Indemnity Payment will be reduced by the applicable Estimated 2046
Exchangeables Tax Benefits Amount. For all purposes of this Agreement other than
Section 4.6, such reduction shall be treated as if Distributing had paid the
Estimated 2046 Exchangeables Tax Benefits Amount to Splitco at the time the
applicable Splitco Indemnity Payment is made.
  
(ii)When the Tax Benefits resulting from the Tax Items allocated to Splitco
under Section 2.2(h)(ii) related to a Splitco Indemnity Payment are considered
to be used in accordance with Section 4.3(c) hereof for the relevant Indemnity
Payment Tax Year, Distributing shall determine the amount of the Tax Benefits
for which Splitco is entitled to reimbursement pursuant to clause (iii) of
Section 2.1(a) for such Tax Year (the “Applicable 2046 Exchangeables Tax
Benefits Amount”). Within five business days following the use of such Tax
Benefits for the Indemnity Payment Tax Year, (x) Distributing shall pay to
Splitco the amount by which the Applicable 2046 Exchangeables Tax Benefits
Amount exceeds the Estimated 2046 Exchangeables Tax Benefits Amount related to
such Splitco Indemnity Payment, and (y) Splitco shall pay to Distributing the
amount by which the Estimated 2046 Exchangeables Tax Benefits Amount exceeds the
Applicable 2046 Exchangeables Tax Benefits Amount related to such Splitco
Indemnity Payment. Payments related to such Tax Benefits for the applicable
Indemnity Payment Tax Year may be further redetermined and adjusted in
accordance with the provisions of Section 4.5.


(iii)Tax Benefits resulting from the Tax Items allocated to Splitco under
Section 2.2(h)(ii) related to a Splitco Indemnity Payment that are considered to
be used in accordance with Section 4.3(c) in a Tax Year other than the Indemnity
Payment Tax Year shall be determined and paid in a manner consistent with the
provisions of this Agreement other than this Section 4.3(d).
   



4.4Interest on Late Payments. Payments pursuant to this Agreement that are not
made by the date prescribed in this Agreement or, if no such date is prescribed,
not later than five business days after demand for payment is made (the “Due
Date”) shall bear interest for the period from and including the date
immediately following the Due Date through and including the date of payment at
the Interest Rate. Such interest will be payable at the same time as the payment
to which it relates.



4.5Initial Determinations and Subsequent Adjustments. Subject to the provisions
of Section 4.3(d), the initial determination of the amount of any payment that
one Company is required to make to another under this Agreement shall be made on
the basis of the Tax Return as filed, or, if the Tax to which the payment
relates is not reported in a Tax Return, on the basis of the amount of Tax
initially paid to the


21

--------------------------------------------------------------------------------





Tax Authority. The amounts paid under this Agreement shall be redetermined, and
additional payments relating to such redetermination shall be made, as
appropriate, if as a result of an audit by a Tax Authority or for any other
reason (x) additional Taxes to which such determination relates are subsequently
paid, (y) a Tax Refund or a Tax Benefit relating to such Taxes is received or
used, or (z) the amount or character of any Tax Item is adjusted or
redetermined. Each payment required by the immediately preceding sentence (i) as
a result of a payment of additional Taxes will be due five business days after
the date on which the additional Taxes were paid or, if later, five business
days after the date of a request from the other Company for the payment, (ii) as
a result of the receipt or use of a Tax Refund or Tax Benefit will be due five
business days after the Tax Refund or Tax Benefit was received or used, or (iii)
as a result of an adjustment or redetermination of the amount or character of a
Tax Item will be due five business days after the date on which the final action
resulting in such adjustment or redetermination is taken by a Tax Authority or
either Company or any of their Subsidiaries. If a payment is made as a result of
an audit by a Tax Authority which does not conclude the matter, further
adjusting payments will be made, as appropriate, to reflect the outcome of
subsequent administrative or judicial proceedings.





4.6Tax Consequences of Payments. For all Tax purposes and to the extent
permitted by applicable Tax Law, the parties hereto shall treat any payment made
pursuant to this Agreement between the parties as a capital contribution or a
distribution, as the case may be, immediately prior to the Distribution. For the
avoidance of doubt, for all Tax purposes and to the extent permitted by
applicable Tax Law, the Estimated 2046 Exchangeables Tax Benefits Amount related
to any Splitco Indemnity Payment shall be treated as a reduction of the
applicable Splitco Indemnity Payment under the Indemnification Agreement.



SECTION 5. Assistance and Cooperation.



5.1Cooperation. In addition to the obligations enumerated in Sections 3.3 and
7.7, Distributing and Splitco shall cooperate (and shall cause their respective
Subsidiaries and Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters, including provision of relevant documents and information in their
possession and making available to each other, as reasonably requested and
available, personnel (including officers, directors, employees and agents of the
parties or their respective Subsidiaries or Affiliates) responsible for
preparing, maintaining, and interpreting information and documents relevant to
Taxes, and personnel reasonably required as witnesses or for purposes of
providing information or documents in connection with any administrative or
judicial proceedings relating to Taxes.



SECTION 6. Tax Records.



6.1Retention of Tax Records. Each of Distributing and Splitco shall preserve,
and shall cause their respective Subsidiaries to preserve, all Tax Records that
are in their possession, and that could affect the liability of any member of
the other Group for Taxes, for as long as the contents thereof may become
material in the administration of any matter under applicable Tax Law, but in
any event until the later of (x) the expiration of any applicable statutes of
limitation, as extended, and (y) seven years after the Distribution Date.



6.2Access to Tax Records. Splitco shall make available, and cause its
Subsidiaries to make available, to members of the Distributing Group for
inspection and copying the portion of any Tax Records in their possession that
relate to a Pre-Distribution Period or Post-Distribution Period and which is
reasonably necessary for the preparation of a Tax Return by a member of the
Distributing Group or any of their Affiliates or with respect to any audit,
litigation or other proceeding by a Tax Authority relating to such return.


22

--------------------------------------------------------------------------------





Distributing shall make available, and cause its Subsidiaries to make available,
to members of the Splitco Group for inspection and copying the portion of any
Tax Records in their possession that relates to a Pre-Distribution Period and
which is reasonably necessary for the preparation of a Tax Return by a member of
the Splitco Group or any of their Affiliates or with respect to any audit,
litigation or other proceeding by a Tax Authority relating to such return.



6.3Confidentiality. Each party hereby agrees that it will hold, and shall use
its reasonable best efforts to cause its officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence
all records and information prepared and shared by and among the parties in
carrying out the intent of this Agreement, except as may otherwise be necessary
in connection with the filing of Tax Returns or any administrative or judicial
proceedings relating to Taxes or unless disclosure is compelled by a
governmental authority. Information and documents of one party (the “Disclosing
Party”) shall not be deemed to be confidential for purposes of this Section 6.3
to the extent such information or document (i) is previously known to or in the
possession of the other party or parties (the “Receiving Party”) and is not
otherwise subject to a requirement to be kept confidential, (ii) becomes
publicly available by means other than unauthorized disclosure under this
Agreement by the Receiving Party or (iii) is received from a third party
without, to the knowledge of the Receiving Party after reasonable diligence, a
duty of confidentiality owed to the Disclosing Party.



6.4Delivery of Tax Records. On or before the Distribution Date, Distributing
shall provide to Splitco (to the extent not previously provided or held by any
member of the Splitco Group on the Distribution Date) copies of (i) the Separate
Returns of any member of the Splitco Group, (ii) the relevant portions of any
other Tax Returns with respect to any member of the Splitco Group, and (iii)
other existing Tax Records (or the relevant portions thereof) reasonably
necessary to prepare and file any Tax Returns of, or with respect to, the
members of the Splitco Group, or to defend or contest Tax matters relevant to
the members of the Splitco Group, including in each case, all Tax Records
related to Tax Items of the members of the Splitco Group and any and all
communications or agreements with, or rulings by, any Tax Authority with respect
to any member of the Splitco Group.



SECTION 7. Restrictions on Certain Actions of Distributing and Splitco;
Indemnity.



7.1Restrictive Covenants.


(a)General Restrictions. Following the Effective Time, Splitco shall not, and
shall cause the members of the Splitco Group and their Affiliates not to, and
Distributing shall not, and shall cause the members of the Distributing Group
and their Affiliates not to, take any action that, or fail to take any action
the failure of which, (i) would be inconsistent with the Contribution and
Distribution qualifying, or would preclude the Contribution and Distribution
from qualifying, as a tax-free transaction described under Sections
368(a)(1)(D), 355 and 361 of the Code, (ii) would cause Distributing, Splitco,
any of their respective Subsidiaries at the Effective Time, or the holders of
Liberty Ventures Common Stock that receive stock of Splitco in the Distribution,
to recognize gain or loss, or otherwise include any amount in income, as a
result of the Contribution and/or the Distribution for U.S. federal income tax
purposes, (iii) would cause Distributing or any Subsidiary of Distributing to
recognize gain or loss, or otherwise include any amount in income, as a result
of the Reattribution for U.S. federal income tax purposes, (iv) would be
inconsistent with the LEXE Transaction qualifying, or would preclude the LEXE
Transaction from qualifying, as a tax-free transaction described under Sections
368(a)(1)(D), 355 and 361 of the Code (except with respect to cash received in
lieu of fractional shares), (v) would cause Distributing, any Subsidiary of
Distributing immediately prior to the LEXE Transaction, or the holders of
Liberty Ventures Common Stock that received stock of LEXE in the LEXE
Transaction to recognize gain or loss, or otherwise include any amount in
income, as a result of the


23

--------------------------------------------------------------------------------





LEXE Transaction for U.S. federal income tax purposes (except with respect to
cash received in lieu of fractional shares), (vi) would be inconsistent with the
CHUB Distribution qualifying, or would preclude the CHUB Distribution from
qualifying, as a tax-free transaction described under Section 355 of the Code
(except with respect to cash received in lieu of fractional shares), (vii) would
cause Distributing, any Subsidiary of Distributing immediately prior to the CHUB
Distribution, or the holders of Liberty Ventures Common Stock that received
stock of CHUB in the CHUB Distribution to recognize gain or loss, or otherwise
include any amount in income, as a result of the CHUB Distribution for U.S.
federal income tax purposes (except with respect to cash received in lieu of
fractional shares), (viii) would be inconsistent with the LTRIP Transaction
qualifying, or would preclude the LTRIP Transaction from qualifying, as a
tax-free transaction described under Sections 368(a)(1)(D), 355 and/or 361 of
the Code, or (ix) would cause Distributing, any Subsidiary of Distributing
immediately prior to the LTRIP Transaction, or the holders of Liberty Ventures
Common Stock that received stock of LTRIP in the LTRIP Transaction to recognize
gain or loss, or otherwise include any amount in income, as a result of the
LTRIP Transaction for U.S. federal income tax purposes.


(b)Restricted Actions. Without limiting the provisions of Section 7.1(a) hereof,
following the Effective Time, Splitco shall not, and shall cause the members of
the Splitco Group and their Affiliates not to, and Distributing shall not, and
shall cause the members of the Distributing Group and their Affiliates not to,
take any action that, or fail to take any action the failure of which, (i) would
be inconsistent with, or would cause any Person to be in breach of, any
representation or covenant, or any material statement, made in the Tax
Materials, the LEXE Tax Materials, the CHUB Tax Materials, or the LTRIP Tax
Materials, or (ii) would be inconsistent with, or would cause Distributing to be
in breach of, any representation or covenant made in the LEXE Tax Sharing
Agreement, the CHUB Tax Sharing Agreement or the LTRIP Tax Sharing Agreement.


(c)Reporting. Unless and until there has been a Final Determination to the
contrary, each party agrees not to take any position on any Tax Return, in
connection with any Tax Contest, or otherwise for Tax purposes that is
inconsistent with the Tax Opinion.





7.2Distributing Indemnity. Distributing agrees to indemnify and hold harmless
each member of the Splitco Group and their respective directors, officers,
employees, agents, successors and assigns (the “Splitco Indemnitees”) from and
against any and all (without duplication) (a) Taxes, Tax Items, and Losses
allocated to, and payments required to be made by, Distributing pursuant to
Section 2, (b) Transaction Taxes and Transaction Tax-Related Losses allocated to
Distributing pursuant to Section 2.2(b), (c) LEXE Transaction Taxes and LEXE
Tax-Related Losses allocated to Distributing pursuant to Section 2.2(c), (d)
CHUB Transaction Taxes and CHUB Tax-Related Losses allocated to Distributing
pursuant to Section 2.2(d), (e) LTRIP Transaction Taxes and LTRIP Tax-Related
Losses allocated to Distributing pursuant to Section 2.2(e); (f) Tracking Stock
Taxes and Losses allocated to Distributing pursuant to Section 2.2(f), (g) Taxes
and Losses arising out of or based upon any breach or nonperformance of any
covenant or agreement made or to be performed by Distributing contained in this
Agreement, and (h) Losses, including reasonable out-of-pocket legal, accounting
and other advisory and court fees and expenses, incurred in connection with the
items described in clauses (a) through (g) of this Section 7.2; provided,
however, that notwithstanding clauses (a), (g) and (h) of this Section 7.2,
Distributing shall not be responsible for, and shall have no obligation to
indemnify or hold harmless any Splitco Indemnitee for, (x) any Transaction
Taxes, Transaction Tax-Related Losses, LEXE Transaction Taxes, LEXE Tax-Related
Losses, CHUB Transaction Taxes, CHUB Tax-Related Losses, LTRIP Transaction
Taxes, LTRIP Tax-Related Losses, or Tracking Stock Taxes and Losses that are
allocated to Splitco pursuant to Sections 2.2(b), (c), (d), (e) or (f), or (y)
any Taxes or Losses arising out of or based upon any breach or nonperformance of
any covenant or agreement made or to be performed by Splitco contained in this
Agreement.


24

--------------------------------------------------------------------------------








7.3Splitco Indemnity. Splitco agrees to indemnify and hold harmless each member
of the Distributing Group and their respective directors, officers, employees,
agents, successors and assigns (the “Distributing Indemnitees”) from and against
any and all (without duplication) (a) Taxes, Tax Items, and Losses allocated to,
and payments required to be made by, Splitco pursuant to Section 2, (b)
Transaction Taxes and Transaction Tax-Related Losses allocated to Splitco
pursuant to Section 2.2(b), (c) LEXE Transaction Taxes and LEXE Tax-Related
Losses allocated to Splitco pursuant to Section 2.2(c), (d) CHUB Transaction
Taxes and CHUB Tax-Related Losses allocated to Splitco pursuant to Section
2.2(d), (e) LTRIP Transaction Taxes and LTRIP Tax-Related Losses allocated to
Splitco pursuant to Section 2.2(e), (f) Tracking Stock Taxes and Losses
allocated to Splitco pursuant to Section 2.2(f), (g) Taxes and Losses arising
out of or based upon any breach or nonperformance of any covenant or agreement
made or to be performed by Splitco contained in this Agreement, and (h) Losses,
including reasonable out-of-pocket legal, accounting and other advisory and
court fees, incurred in connection with the items described in clauses (a)
through (g) of this Section 7.3; provided, however, that notwithstanding clauses
(a), (g) and (h) of this Section 7.3, Splitco shall not be responsible for, and
shall have no obligation to indemnify or hold harmless any Distributing
Indemnitee for, (x) any Transaction Taxes, Transaction Tax-Related Losses, LEXE
Transaction Taxes, LEXE Tax-Related Losses, CHUB Transaction Taxes, CHUB
Tax-Related Losses, LTRIP Transaction Taxes, LTRIP Tax-Related Losses, or
Tracking Stock Taxes and Losses that are allocated to Distributing pursuant to
Sections 2.2(b), (c), (d), (e) or (f), or (y) any Taxes or Losses arising out of
or based upon any breach or nonperformance of any covenant or agreement made or
to be performed by Distributing contained in this Agreement.



7.4Scope. The provisions of this Section 7 are intended to be for the benefit
of, and shall be enforceable by, each Distributing Indemnitee and its successors
in interest and each Splitco Indemnitee and its successors in interest.



7.5Notices of Tax Contests. Each Company shall provide prompt notice to the
other Company of any pending or threatened Tax audit, assessment, proceeding or
other Tax Contest or Joint Claim of which it becomes aware relating to Taxes,
Losses or any other liabilities or amounts for which it is or may be indemnified
by such other Company hereunder. Such notice shall contain (i) factual
information (to the extent known) describing any asserted Tax liability or other
claim in reasonable detail and shall be accompanied by copies of any notice and
other documents received from any Tax Authority or third party in respect of any
such matters, and (ii) the amount of such asserted Tax liability or other claim.
Such notice shall be given within a reasonable period of time after notice
thereof was received by such Company, but any failure to give timely notice
shall not affect the indemnities given hereunder except, and only to the extent
that, the indemnifying Company shall have been actually prejudiced as a result
of such failure. Thereafter, the indemnified Company shall deliver to the
indemnifying Company such additional information with respect to such Tax
Contest or Joint Claim in its possession that the indemnifying Company may
reasonably request.



7.6Control of Tax Contests Generally.


(a)General Rule. Except as provided in Sections 7.6(b) and 7.8, each Company
shall have full responsibility, control and discretion in handling, defending,
settling or contesting any Tax Contest involving a Tax reported (or that, it is
asserted, should have been reported) on a Tax Return for which such Company is
responsible for preparing and filing (or causing to be prepared and filed)
pursuant to Section 3 of this Agreement.


(b)Non-Preparer Participation Rights. With respect to a Tax Contest (other than
with respect to a Joint Claim) of any Tax Return which could result in a Tax
liability for which the Non-Preparer


25

--------------------------------------------------------------------------------





may be liable under this Agreement or the reduction in any Tax Benefit to which
the Non-Preparer may be entitled to under this Agreement, (i) the Non-Preparer
shall, at its own cost and expense, be entitled to participate in such Tax
Contest, (ii) the Preparer shall keep the Non-Preparer updated and informed, and
shall consult with the Non-Preparer, (iii) the Preparer shall act in good faith
with a view to the merits in connection with the Tax Contest, and (iv) the
Preparer shall not settle or compromise such Tax Contest without the prior
written consent of the Non-Preparer (which consent shall not be unreasonably
withheld) if the settlement or compromise could have a more than de minimis
impact on the Non-Preparer and the other members of its Group, taken as a whole.



7.7Cooperation. The parties shall provide each other with all information
relating to a Tax Contest or Joint Claim which is needed by the other party or
parties to handle, participate in, defend, settle or contest the Tax Contest or
Joint Claim. At the request of a party, the other party shall take any
reasonable action (e.g., executing a power of attorney) that is necessary to
enable the requesting party to exercise its rights under this Agreement in
respect of a Tax Contest or Joint Claim. Splitco shall assist Distributing, and
Distributing shall assist Splitco, in taking any commercially reasonable actions
that are necessary or desirable to minimize the effects of any adjustment made
by a Tax Authority. The indemnifying party shall reimburse the indemnified party
for any reasonable out-of-pocket costs and expenses incurred in complying with
this Section 7.7.



7.7Joint Claims. Distributing and Splitco will have the right to jointly control
the defense, compromise or settlement of any Joint Claim; provided, however,
that with respect to any Joint Claim arising under the LEXE Tax Sharing
Agreement, the CHUB Tax Sharing Agreement or the LTRIP Tax Sharing Agreement (or
otherwise subject to the indemnification provisions of the LEXE Tax Sharing
Agreement, the CHUB Tax Sharing Agreement or the LTRIP Tax Sharing Agreement),
Splitco’s rights to jointly control, or otherwise participate in the defense,
compromise or settlement of, any such Joint Claim will be subject to the terms
of the LEXE Tax Sharing Agreement, the CHUB Tax Sharing Agreement or the LTRIP
Tax Sharing Agreement, as applicable. Distributing shall use reasonable efforts
to provide Splitco with the right to jointly control with Distributing and
otherwise participate in the defense, compromise or settlement of, any Joint
Claim arising under the LEXE Tax Sharing Agreement, the CHUB Tax Sharing
Agreement or the LTRIP Tax Sharing Agreement (or otherwise subject to the
indemnification provisions of the LEXE Tax Sharing Agreement, the CHUB Tax
Sharing Agreement or the LTRIP Tax Sharing Agreement), including taking action
on behalf of Splitco (at the request of Splitco) to the extent any other party
to the LEXE Tax Sharing Agreement, the CHUB Tax Sharing Agreement or the LTRIP
Tax Sharing Agreement does not recognize Splitco’s ability to act thereunder;
provided, however, that Distributing shall not be required to relinquish any
rights that it has to control the defense, compromise or settlement of any such
Joint Claim (other than to Splitco pursuant to the foregoing). No indemnified
Company shall settle or compromise or consent to entry of any judgment with
respect to any such Joint Claim without the prior written consent of the
indemnifying Company, which consent may be withheld in the indemnifying
Company’s sole discretion. No indemnifying Company shall settle or compromise or
consent to entry of any judgment with respect to any such Joint Claim unless
such settlement, compromise or consent (x) includes an unconditional release of
the indemnified Company and (y) does not enjoin or restrict in any way the
future actions or conduct of the indemnified Company (other than with respect to
its performance hereunder).



7.9Other Claims. In the event any Distributing Indemnitee should have a claim
against Splitco, or any Splitco Indemnitee should have a claim against
Distributing, under this Section 7 that does not involve a third party action,
such indemnified Company (or Distributing on behalf of all Distributing
Indemnitees or Splitco on behalf of all Splitco Indemnitees, as applicable)
shall as promptly as practicable notify the indemnifying Company of such claim,
describing such claim and the factual basis thereof, the amount of such claim
(if known) and the method of computation of such amount, all with reasonable
particularity.


26

--------------------------------------------------------------------------------








SECTION 8. General Provisions.





8.1Termination. This Agreement shall terminate at such time as all obligations
and liabilities of the parties hereto have been satisfied. The obligations and
liabilities of the parties arising under this Agreement shall continue in full
force and effect until all such obligations have been satisfied and such
liabilities have been paid in full, whether by expiration of time, operation of
law, or otherwise.



8.2Predecessors or Successors. Any reference to Distributing, Splitco, their
respective Subsidiaries, or any other Person in this Agreement shall include any
predecessors or successors (e.g., by merger or other reorganization,
liquidation, conversion, or election under Treasury Regulations Section
301.7701-3) of Distributing, Splitco, such Subsidiary, or such Person,
respectively.



8.3Expenses. Except as otherwise expressly provided for herein, each Company and
its Subsidiaries shall bear their own expenses incurred in connection with the
preparation of Tax Returns and other matters related to Taxes under the
provisions of this Agreement for which they are liable.



8.4Governing Law; Jurisdiction. This Agreement and the legal relations among the
parties hereto will be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Delaware applicable to
contracts made and performed wholly therein, without giving effect to any choice
or conflict of laws provisions or rules that would cause the application of the
laws of any other jurisdiction. Each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement, and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement, and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware).
Each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or the transactions
contemplated hereby in any court other than the aforesaid courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement (a) any claim that it is not personally subject to the jurisdiction of
the above named courts for any reason other than the failure to serve in
accordance with Section 8.6 and this Section 8.4, (b) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable law, any claim that (i) the suit, action or proceeding in such court
is brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement or the subject matter hereof may
not be enforced in or by such courts. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 8.6
shall be deemed effective service of process on such party.



8.5Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY


27

--------------------------------------------------------------------------------





APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.5.



8.6Notices. All notices, requests, and other communications hereunder shall be
in writing and shall be delivered in person, by facsimile (with confirming copy
sent by one of the other delivery methods specified herein), by electronic mail,
by overnight courier or sent by certified, registered or express air mail,
postage prepaid, and shall be deemed given when so delivered in person, or when
so received by facsimile, electronic mail or courier, or, if mailed, three (3)
calendar days after the date of mailing, as follows:
(a)If to Distributing, to:


Liberty Interactive Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: Chief Legal Officer
Email: legalnotices@libertymedia.com
Facsimile: (720) 875-5401
(b)If to Splitco, to:


GCI Liberty, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: Chief Legal Officer
Email: legalnotices@libertymedia.com
Facsimile: (720) 875-5401
  
or to such other address as the party to whom notice is given may have
previously furnished to the other parties in writing in the manner set forth
above.



8.7Counterparts. This Agreement may be executed in two or more identical
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same agreement. This Agreement may be
delivered by electronic mail or facsimile transmission of a signed copy thereof.



8.8Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except with respect to a merger of
a party, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other parties; provided, however, that each of Distributing and
Splitco may assign its respective rights, interests, liabilities and


28

--------------------------------------------------------------------------------





obligations under this Agreement to any other member of its Group, but such
assignment shall not relieve Distributing or Splitco, as the assignor, of its
liabilities or obligations hereunder.



8.9Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Upon a determination that any provision of this Agreement is
prohibited or unenforceable in any jurisdiction, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
provisions contemplated hereby are consummated as originally contemplated to the
fullest extent possible.



8.10Amendments; Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. Except as otherwise provided herein, the rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law. Any consent provided under this Agreement
must be in writing, signed by the party against whom enforcement of such consent
is sought.



8.11Effective Date. This Agreement shall become effective on the date recited
above on which the parties entered into this Agreement.



8.12Change in Law. Any reference to a provision of the Code or any other Tax Law
shall include a reference to any applicable successor provision or law.



8.13Authorization, Etc. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding such party.



8.14No Third Party Beneficiaries. Except as provided in Sections 7.2, 7.3, and
8.8 of this Agreement, this Agreement is solely for the benefit of the parties
and their respective Subsidiaries and is not intended to confer upon any other
Person any rights or remedies hereunder. Notwithstanding anything in this
Agreement to the contrary, this Agreement is not intended to confer upon any
Splitco Indemnitees any rights or remedies against Splitco hereunder, and this
Agreement is not intended to confer upon any Distributing Indemnitees any rights
or remedies against Distributing hereunder.



8.15Entire Agreement. This Agreement embodies the entire understanding among the
parties relating to its subject matter and supersedes and terminates any prior
agreements and understandings among the parties with respect to such subject
matter, and no party to this Agreement shall have any right, responsibility,
obligation or liability under any such prior agreement or understanding. Any and
all prior correspondence, conversations and memoranda are merged herein and
shall be without effect hereon. No promises, covenants or representations of any
kind, other than those expressly stated herein, have been made to induce any
party to enter into this Agreement.


29

--------------------------------------------------------------------------------








8.16No Strict Construction; Interpretation.


(a)Distributing and Splitco each acknowledge that this Agreement has been
prepared jointly by the parties hereto and shall not be strictly construed
against any party hereto.


(b)When a reference is made in this Agreement to an Article, Section, Exhibit or
Schedule, such reference shall be to an Article of, a Section of, or an Exhibit
or Schedule to, this Agreement unless otherwise indicated. The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns.



8.17Headings. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.



8.18Assignment of Rights under the LEXE Tax Sharing Agreement. Distributing
hereby assigns to Splitco all of its rights to indemnification payments and
related rights under the LEXE Tax Sharing Agreement with respect to any
liability for LEXE Transaction Taxes, LEXE Tax-Related Losses, or any other
Taxes or Losses that, in each case, is allocated to Splitco hereunder and with
respect to which Splitco has paid in whole. If any Joint Claim is made against
any member of the Distributing Group or the Splitco Group with respect to any
LEXE Transaction Taxes or LEXE Tax-Related Losses, any other claim is made
against any member of the Distributing Group or the Splitco Group with respect
to any other Taxes or Losses for which any member of the Distributing Group or
the Splitco Group would be entitled to indemnification under the LEXE Tax
Sharing Agreement, or Splitco is entitled to any Tax Sharing Receivable which
has not been paid by LEXE, then at Splitco’s request, Distributing shall assert
a claim for indemnification against LEXE under the LEXE Tax Sharing Agreement in
respect of such LEXE Transaction Taxes, LEXE Tax-Related Losses, other Taxes or
Losses, or Tax Sharing Receivable, as applicable, to the extent such a claim
would not be frivolous. Splitco and Distributing shall jointly control the
prosecution of any such claim related to LEXE Transaction Taxes or LEXE
Tax-Related Losses under the principles contained in Section 7.8, and the
principles of Section 7.6 shall govern any claim that is not a Joint Claim.
Distributing shall not amend, modify or terminate the LEXE Tax Sharing
Agreement, or waive any rights thereunder, without the prior written consent of
Splitco, which consent shall not be unreasonably withheld.



8.19Assignment of Rights under the CHUB Tax Sharing Agreement. Distributing
hereby assigns to Splitco all of its rights to indemnification payments and
related rights under the CHUB Tax Sharing Agreement with respect to any
liability for CHUB Transaction Taxes, CHUB Tax-Related Losses, or any other
Taxes or Losses that, in each case, is allocated to Splitco hereunder and with
respect to which Splitco has paid in whole. If any Joint Claim is made against
any member of the Distributing Group or the Splitco


30

--------------------------------------------------------------------------------





Group with respect to any CHUB Transaction Taxes or CHUB Tax-Related Losses, any
other claim is made against any member of the Distributing Group or the Splitco
Group with respect to any other Taxes or Losses for which any member of the
Distributing Group or the Splitco Group would be entitled to indemnification
under the CHUB Tax Sharing Agreement, or Splitco is entitled to any Tax Sharing
Receivable which has not been paid by CHUB, then at Splitco’s request,
Distributing shall assert a claim for indemnification against CHUB under the
CHUB Tax Sharing Agreement in respect of such CHUB Transaction Taxes, CHUB
Tax-Related Losses, other Taxes or Losses, or Tax Sharing Receivable, as
applicable, to the extent such a claim would not be frivolous. Splitco and
Distributing shall jointly control the prosecution of any such claim related to
CHUB Transaction Taxes or CHUB Tax-Related Losses under the principles contained
in Section 7.8, and the principles of Section 7.6 shall govern any claim that is
not a Joint Claim. Distributing shall not amend, modify or terminate the CHUB
Tax Sharing Agreement, or waive any rights thereunder, without the prior written
consent of Splitco, which consent shall not be unreasonably withheld.



8.20Assignment of Rights under LTRIP Tax Sharing Agreement. Distributing hereby
assigns to Splitco all of its rights to indemnification payments and related
rights under the LTRIP Tax Sharing Agreement with respect to any liability for
LTRIP Transaction Taxes, LTRIP Tax-Related Losses, or any other Taxes or Losses
that, in each case, is allocated to Splitco hereunder and with respect to which
Splitco has paid in whole. If any Joint Claim is made against any member of the
Distributing Group or the Splitco Group with respect to any LTRIP Transaction
Taxes or LTRIP Tax-Related Losses, any other claim is made against any member of
the Distributing Group or the Splitco Group with respect to any other Taxes or
Losses for which any member of the Distributing Group or the Splitco Group would
be entitled to indemnification under the LTRIP Tax Sharing Agreement, or Splitco
is entitled to any Tax Sharing Receivable which has not been paid by LTRIP, then
at Splitco’s request, Distributing shall assert a claim for indemnification
against LTRIP under the LTRIP Tax Sharing Agreement in respect of such LTRIP
Transaction Taxes, LTRIP Tax-Related Losses, other Taxes or Losses, or Tax
Sharing Receivable, as applicable, to the extent such a claim would not be
frivolous. Splitco and Distributing shall jointly control the prosecution of any
such claim related to LTRIP Transaction Taxes or LTRIP Tax-Related Losses under
the principles contained in Section 7.8, and the principles of Section 7.6 shall
govern any claim that is not a Joint Claim. Distributing shall not amend, modify
or terminate the LTRIP Tax Sharing Agreement, or waive any rights thereunder,
without the prior written consent of Splitco, which consent shall not be
unreasonably withheld.


31

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers as of the date set forth above.


LIBERTY INTERACTIVE CORPORATION


By:     
Name:    
Title:    






GCI LIBERTY, INC.


By:     
Name:    
Title:    




32